Citation Nr: 0939806	
Decision Date: 10/20/09    Archive Date: 10/28/09	

DOCKET NO.  09-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder, claimed as mental illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  

This case was previously before the Board in May 2009, at 
which time it was remanded in order that the Veteran might be 
afforded a videoconference hearing before a Veterans Law 
Judge.  That hearing having taken place, the case is once 
more before the Board for appellate review.  

For reasons which will become apparent, this appeal is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the Veteran's current 
psychiatric disorder.  

In that regard, during the course of a videoconference 
hearing before the undersigned Veterans Law Judge in July 
2009, the Veteran indicated that he was first hospitalized 
for treatment of his psychiatric disability in 1993, 
approximately three years following his discharge from active 
military service.  Moreover, in August 2009, there were 
received from the Veteran two (2) VA Forms 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) authorizing the RO to obtain 
1993 treatment records from two separate private treatment 
facilities, one in Ohio, and one in Illinois.  Significantly, 
to date, no attempt has been made to obtain any of those 
records, some or all of which might in some way be relevant 
to the Veteran's current claim for service connection for 
schizoaffective disorder.  

The Board further notes that, on various occasions, the 
Veteran has indicated that he is in receipt of Social 
Security disability benefits, and has, in fact, been in 
receipt of those benefits since "December 1995 or 1996."  
Significantly, the record does not contain a copy of the 
determination granting the Veteran Social Security disability 
benefits, or of the clinical records considered in reaching 
that determination.  Nor does the record reflect that VA has 
sought to obtain those records.  Pursuant to applicable case 
law, where VA has actual notice that the appellant is 
receiving disability benefits from the Social Security 
Administration, the duty to assist requires VA to obtain a 
copy of the decision and any supporting medical records upon 
which the award was based.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:  

1.  Contact the Social Security 
Administration, with a request that they 
provide a copy of their decision 
concerning the Veteran's claim for 
disability benefits.  Any medical records 
utilized in the award of Social Security 
disability benefits should likewise be 
requested.  Once obtained, all such 
information and records should be made a 
part of the Veteran's claims folder.  All 
efforts made should be documented in the 
claims file.

2.  Then contact the two medical 
facilities where the Veteran reportedly 
received treatment for his psychiatric 
disability in 1993, to wit:  

Massillon Psychiatric 
Center/Hospital
3000 Erie Street
Massillon, OH  44648, and

Forest Hospital
1796 Rand Road
Des Plaines, IL  60016

with a request that they provide copies 
of any and all records of treatment of 
the Veteran at their facilities.  All 
such records, once obtained, should be 
made a part of the Veteran's claims 
folder.  The Veteran should be requested 
to sign the necessary authorization for 
release of those private medical records 
to VA.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the Veteran, a notation to that effect 
should be included in the claims file.  
In addition, the Veteran and his 
representative should be informed of any 
such problem.  

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2008, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The Veteran should 
once again be requested to sign the 
necessary authorization for release of 
any private medical records to VA.  All 
attempts to procure such records should 
be documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims folder.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

4.  If and only if the aforementioned 
request results in the acquisition of 
some or all of the records requested from 
the above-referenced Massillon 
Psychiatric Center/Hospital and Forest 
Hospital, the Veteran should be afforded 
a VA psychiatric examination in order to 
more accurately determine the exact 
nature and etiology of his claimed 
psychiatric disability.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The Veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claim. 

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination, 
the appropriate examiner should offer an 
opinion as to whether the Veteran's 
current psychiatric disability at least 
as likely as not had its origin during 
his period of active military service.  
All such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder. 

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review has taken place must be included 
in the examination report.  

5.  Then review the Veteran's claim for 
service connection for schizoaffective 
disorder (claimed as mental illness).  
Should the benefit sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case in December 2008.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



